DETAILED ACTION
Response to Amendment
 	This Final Office action is in response to Applicant’s amendment filed 4/6/2021. Claims 1, 10 and 19 have been amended. Claims 1-20 are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	The previously pending objection to the specification has been withdrawn.

 	Applicant's arguments filed 4/6/2021 have been fully considered but they are not persuasive.

Drawings
      The drawings are objected to because figures 13-15 contain shaded grey and black areas, and lines that are not uniformly thick and well defined. See MPEP §608.02, 37 CFR 1.84 (I), and 37 CFR 1.84 (m). 
Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed 

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, system claims 1-9 are directed to one or more computer-readable media storing a plurality of data structures associated with capacity of an entity for responding to electronic orders received via a network from user devices; a computing device configured to execute a slot capacity module, method claims 10-18 are directed to a series of steps, and machine-readable medium claims 19 and 20 are directed to storing instructions executable by a 
Under step 2A of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite capacity adjustment of retail orders, including determining, creating, modifying, adjusting and generating steps.  
The limitations of determining, creating, modifying, adjusting and generating, are a process that, under its broadest reasonable interpretation, covers organizing human activity concepts, but for the recitation of generic computer components.  
Specifically, the claim elements recite determining a utilization rate of a facility for a plurality of time slots for a plurality of days, the utilization rate being based on a prior history of utilization rates collected over a pre-determined period of time; creating a second data structure that identifies candidate time slots from the time slots for which capacity is subject to modification based on the utilization rate associated with each of the time slots or each of the time slots for a specified day; modifying to at least one of remove a first subset of the candidate time slots, associate an increment flag with a second subset of the candidate time slots, or associate a decrement flag with a third subset of the candidate time slots; modifying to adjust the capacity for the candidate time slots associated with the increment or decrement flag; adjusting the capacity for a fourth subset of the candidate time slots having a slot-to-slot capacity variance that exceeds a smoothing threshold; and generating a recommended capacity schedule based on capacity increases, capacity decreases and capacity smoothing.

This judicial exception is not integrated into a practical application.  The claims include one or more computer-readable media storing a plurality of data structures, a network, user devices, and a computing device including a processor-based control circuit and a visual display.  The one or more computer-readable media storing a plurality of data structures, network, user devices, and computing device including a processor-based control circuit and a visual display in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of one or more computer-readable media storing a plurality of data structures, a network, user devices, and a computing device including a processor-based control circuit and a visual display amounts to no more than mere instructions to apply the 
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea.  Claims 2 and 3 further describe the second subset and the third subset of candidate time slots. Claims 4 and 5 further describe adjustment of the capacity and smoothing threshold. Claims 6 and 7 recite additional limitations including receiving a manually increase in capacity for a specified one of the time slots or receiving a manually decrease, and the computing device is configured to respond to the manual increase. Similarly, dependent claims 11-18 and 20 recite additional details that further restrict/define the abstract idea. A more detailed abstract idea remains an abstract idea.
 Under step 2B of the analysis, the claims include, inter alia, one or more computer-readable media storing a plurality of data structures, a network, user devices, and a computing device including a processor-based control circuit and a visual display.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

In addition, as discussed in paragraph 0060 of the specification, “Moreover, the computing device 1200 can be a computer system, such as a workstation, desktop computer, server, laptop, handheld computer, tablet computer (e.g., the iPad® tablet computer), mobile computing or communication device (e.g., the iPhone* communication device), or other form of computing or telecommunications device that is capable of communication and that has sufficient processor power and memory capacity to perform the operations described herein.”
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Response to Arguments
 	In the Remarks, Applicant argues that, in view of the USPTO-released October 2019 Update to the Subject Matter Eligibility Guidance of January 7, 2019 (hereinafter, "October 2019 Update"), independent claim 1 integrates the judicial exception into the overall idea of adjustment of capacity of a retail facility for responding to electronic orders received via a network from user devices, and thus practically applies the exception, such that the claim is not directed to the judicial exception.
Applicant's claims 1, 10, and 19 are drawn to a system, method, and computer-readable medium, respectively, that include a computing device that includes a control circuit with a processor that is programmed to read one or more data structures (e.g., obtain retail facility time slot utilization rate information from an electronic database) in order to not only generate, based on the information read from the one or more data structures, a recommended capacity schedule for the retail facility, but to also transmit a signal that causes an electronic display to display a unique, modifiable, graphical user interface (see FIGS. 13-14) that includes electronic fields including electronic data, indicating: an identifier of the retail facility, an indicator of a current number of the time slots reflecting a current capacity of the retail facility, an indicator of a recommended number of the time slots reflecting the 
As can be seen above, independent claim 1 as amended requires a specific interaction between at least three electronic devices recited in the claim. In particular, the computing device reads/obtains data from a data structure (e.g., hard drive, database, server, etc.), processes this data via its programmable processor, and then transmits a signal to a visual display (e.g., a monitor, LED screen, etc.) to generate a graphical user interface on the visual display to provide a user (who is looking at the screen) with the current and recommended slot capacity for a retail facility of interest within a time period of interest. Notably, like the above-reproduced subject matter eligible claims 2 and 3 analyzed in Appendix 1 of the October 2019 Update, the above-quoted elements of claim 1 do not merely claim a generic hardware-based system of adjusting time slot capacity of a retail facility. Instead, they add a meaningful limitation by requiring the electronic information obtained by the computing device (i.e., the retail facility time slot utilization data read by the computing device from a readable medium) to cause the computing device to process this data in order.
Per the above-reproduced guidance in Appendix 1 of the October 2019 Update, the actions that the programmable processor of the control circuit of the computing device takes in response to reading slot capacity utilization data from a readable medium, i.e., the generation of electronic data representative of the recommended capacity schedule for the retail facility, as well as the generation and transmission of electronic data that results in a visual display displaying a graphical user interface 
As such, claims 1, 10, and 19 as amended amount to significantly more than organizational human activity or a generic computer, and are not directed to an abstract idea or mere instructions or insignificant extra solution activity and integrate a judicial exception into a practical application. In other words, claims 1, 10, and 19 are not a drafting effort attempting to preempt every application of, or monopolize, the idea of adjustment of capacity of a retail facility for responding to electronic orders received via a network from user devices, but instead confine the judicial exception to a particular practical application of the judicial exception, i.e., converting the information obtained by the computing device (i.e., the retail facility time slot utilization data read by the computing device from a readable medium) into an on-screen graphical user interface including electronic data representing: an identifier of the retail facility; an indicator of a current number of the time slots reflecting a current capacity of the retail facility; an indicator of a recommended number of the time slots reflecting the recommended capacity schedule of the retail facility; and an indicator of a time period associated with the recommended capacity schedule, and thus 
As an initial point, Example 46, like all the Examples is hypothetical and only intended to be illustrative of the claim analysis under the 2019 PEG.  The example should be interpreted based on the fact patterns set forth as other fact patterns may have different eligibility outcomes.  Moreover, and contrary to Applicant’s bald assertion, claim 1 of the current application is wholly unrelated to the claim language and features of claims 1-3 of Example 46.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Besides the abstract idea, the claims include one or more computer-readable media storing a plurality of data structures, a network, user devices, and a computing device including a processor-based control circuit and a visual display.
The one or more computer-readable media storing a plurality of data structures, a network, user devices, and a computing device including a processor-based control circuit and a visual display in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a 
Even when viewed in combination, the additional elements in the claims do no more than use computer components as a tool (i.e., one or more computer-readable media storing a plurality of data structures, a network, user devices, and a computing device including a processor-based control circuit and a visual display).  There is no change to the computers and/or other technology recited in the claims, thus the claims do not improve computer functionality or other technology. See, e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(I), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to 
Additionally, as discussed in paragraph 0062 of Applicant’s specification, “FIG. 13 is a search screen interface 1300 for searching and viewing capacity recommendations, according to an example embodiment. The interface 1300 includes a search option 1301, for example, for searching stores with capacity increase recommendations. An identifier 1302 displays a store identifier associated with a store. For each store, an old capacity 1304 and a new capacity 1306 is displayed. The interface 1300 further displays an identifier 1303 for a number of stores where the maximum capacity is increasing, and a year/week identifier 1308.”
As a result, the display merely allows the user to display results (i.e., capacity recommendations) based on a store search. As such, and contrary to Applicant’s assertion, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of one or more computer-readable media storing a plurality of data structures, a network, user devices, and a computing device including a processor-based control circuit and a visual display amounts to no more than mere instructions to apply the exception using a generic computer component.  

Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726.  The examiner can normally be reached on M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        July 3, 2021